—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about September 26, 1997, which granted defendant’s motion to vacate a default judgment to the extent of permitting him to defend the action on the merits, unanimously affirmed, without costs.
Defendant’s motion for vacatur of a default judgment entered against him, made less than one year after the date of the judgment, was timely (CPLR 5015 [a]), and, as the record substantiates defendant’s contention, and the motion court’s finding, that defendant has a possibly meritorious defense to the action and a reasonable excuse for his default, the grant of the motion to the extent indicated was proper (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141; Frenchy’s Bar & Drill v United Intl. Ins. Co., 251 AD2d 177; Hunter v Enquirer/Star, Inc., 210 AD2d 32). Concur — Sullivan, J. P., Lerner, Rubin and Tom, JJ.